IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KATRIEKA MADISON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5710

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 2, 2015.

An appeal from an order of the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Nancy A. Daniels, Public Defender; William Pafford and Steven L. Seliger,
Assistant Public Defenders, Tallahassee, for Appellant; Katrieka Madison, pro se,
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, SWANSON, and BILBREY, JJ., CONCUR.